         Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 1 of 21


                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

MARIMAR TEJEDOR-DAVILA,

       Plaintiff,

       v.                                                Civil No. 18-1630 (BJM)

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.


                                     OPINION AND ORDER

       Marimar Tejedor-Davila (“Tejedor”) seeks review of the Commissioner’s finding that she

is not disabled and thus not entitled to disability benefits under the Social Security Act (the “Act”).

42 U.S.C. § 423. Tejedor contends the Commissioner’s decision should be reversed because the

administrative law judge (“ALJ”) erred in finding her not disabled at step two of the five-step

disability evaluation sequence and because the Appeals Council failed to correct that error, despite

additional relevant evidence. Docket Nos. (“Dkts”) 3, 17. The Commissioner opposed. Dkts. 14,

21. This case is before me on consent of the parties. Dkts. 4, 7. After careful review of the

administrative record and the briefs on file, the Commissioner’s decision is VACATED and

REMANDED for further proceedings consistent with this opinion.

                                    STANDARD OF REVIEW

       After reviewing the pleadings and record transcript, the court has “the power to enter a

judgment affirming, modifying, or reversing the decision of the Commissioner.” 20 U.S.C. §

405(g). The court’s review is limited to determining whether the Commissioner and his delegates

employed the proper legal standards and found facts upon the proper quantum of evidence. Manso-

Pizarro v. Secretary of Health & Human Services, 76 F.3d 15, 16 (1st Cir. 1996). The

Commissioner’s findings of fact are conclusive when supported by substantial evidence, 42 U.S.C.

§ 405(g), but are not conclusive when derived by ignoring evidence, misapplying the law, or

judging matters entrusted to experts. Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999); Ortiz v.
           Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 2 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                 2




Secretary of Health & Human Services, 955 F.2d 765, 769 (1st Cir. 1991). “Substantial evidence

means ‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Visiting Nurse Association Gregoria Auffant, Inc. v.

Thompson, 447 F.3d 68, 72 (1st Cir. 2006) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). The court “must affirm the [Commissioner’s] resolution, even if the record arguably could

justify a different conclusion, so long as it is supported by substantial evidence.” Rodríguez Pagán

v. Secretary of Health & Human Services, 819 F.2d 1, 3 (1st Cir. 1987).

         A claimant is disabled under the Act if he is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Under the statute, a claimant is unable to

engage in any substantial gainful activity when he “is not only unable to do his previous work but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). In

determining whether a claimant is disabled, all of the evidence in the record must be considered.

20 C.F.R. § 404.1520(a)(3).

         Generally, the Commissioner must employ a five-step evaluation process to decide whether

a claimant is disabled. 20 C.F.R. § 404.1520; see Bowen v. Yuckert, 482 U.S. 137, 140–42 (1987);

Goodermote v. Secretary of Health & Human Services, 690 F.2d 5, 6–7 (1st Cir. 1982). In step one,

the Commissioner determines whether the claimant is currently engaged in “substantial gainful

activity.” If so, the claimant is not disabled. 20 C.F.R. § 404.1520(b). At step two, the

Commissioner determines whether the claimant has a medically severe impairment or combination

of impairments. 20 C.F.R. § 404.1520(c). If not, the disability claim is denied. At step three, the

Commissioner must decide whether the claimant’s impairment is equivalent to a specific list of

impairments contained in the regulations’ Appendix 1, which the Commissioner acknowledges are
           Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 3 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                     3




so severe as to preclude substantial gainful activity. 20 C.F.R. § 404.1520(d); 20 C.F.R. § 404,

Subpt. P, App. 1. If the claimant’s impairment meets or equals one of the listed impairments, he is

conclusively presumed to be disabled. If not, the evaluation proceeds to the fourth step, through

which the ALJ assesses the claimant’s RFC and determines whether the impairments prevent the

claimant from doing the work he has performed in the past. An individual’s RFC is his ability to

do physical and mental work activities on a sustained basis despite limitations from his

impairments. 20 C.F.R. § 404.1520(e) and 404.1545(a)(1). If the claimant is able to perform his

previous work, he is not disabled. 20 C.F.R. § 404.1520(e). If he cannot perform this work, the

fifth and final step asks whether the claimant is able to perform other work available in the national

economy in view of his RFC, as well as age, education, and work experience. If the claimant

cannot, then he is entitled to disability benefits. 20 C.F.R. § 404.1520(f).

         At steps one through four, the claimant has the burden of proving he cannot return to his

former employment because of the alleged disability. Santiago v. Secretary of Health & Human

Services, 944 F.2d 1, 5 (1st Cir. 1991). Once a claimant has done this, the Commissioner has the

burden under step five to prove the existence of other jobs in the national economy the claimant

can perform. Ortiz v. Secretary of Health & Human Services, 890 F.2d 520, 524 (1st Cir. 1989).

Additionally, to be eligible for disability benefits, the claimant must demonstrate that his disability

existed prior to the expiration of his insured status, or his date last insured. Cruz Rivera v. Secretary

of Health & Human Services, 818 F.2d 96, 97 (1st Cir. 1986).

                                                 BACKGROUND

         Tejedor was born on September 11, 1970. She trained as a nurse and spent most of her

career in the healthcare industry. Social Security Transcript (“Tr.”) 534–37, 872, 880. She worked

as an emergency room nurse, a line operator, and as a quality technician in a pharmaceutical plant.

Id. Over time, Tejedor developed various ailments, including those related to back, neck, and

shoulder pain. Tr. 871.
           Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 4 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                    4




         Tejedor states that her pain stems from a workplace injury exacerbated by subsequent

harmful medical procedures. Tr. 537–38. On June 19, 2011, Tejedor was working as a nurse. Tr.

537–38. One of her patients with a mental disturbance had crawled underneath an adjustable bed,

and Tejedor was trying to get him out. Tr. 538. She removed the mattress and otherwise tried to

get him to emerge, but he did not want to come out from under the bed. Id. Instead, he moved

towards the bed’s motor. Id. She lifted the bed, moving repeatedly from left to right, and then began

feeling pain. Id. The pain moved from her neck to her shoulders and back, and then down to her

knees. Id.

         Tejedor sought treatment, including an injection, administered in September 2011, that, she

alleges, failed to produce its intended result. Tr. 537–38. Tejedor reports that the injection inflamed

her chest, shoulder, and back; caused swelling in her arm, elbow, and hands; and resulted in her

index finger being bent backwards and rendered useless. Tr. 537–38. Then, around late September

or early October 2012, Tejedor received another injection in her lumbar region, which, she states,

caused her to lose mobility and strength in her hands and feet. Tr. 539. According to Tejedor, after

the lumbar injection, she could no longer work as a nurse. Because of weakness and lack of

sensitivity in her hands, she could no longer take a patient’s blood pressure, grab medications,

administer CPR, or “grab the little hand of a baby.” Tr. 544. Given the state of her health, she

stopped working. Tr. 539.

         On March 21, 2013, Tejedor filed for disability benefits, claiming an onset date of October

2, 2012. Tr. 36, 867. She reported the following medical conditions: radiculopathy; left shoulder

bursitis and hyperemia; protuberant cervicals at C2-C3, C4-C5; bulky C6-C6; fibromyalgia; high

blood pressure; pituitary adenoma; diverticula; and lumbar hypertrophia. Tr. 867, 871.

         Tejedor’s medical records indicate that, over the course of several years, she frequently

sought treatment for back, shoulder, and neck pain, among other complaints. After her accident,

she sought treatment through the State Insurance Fund Corporation (“SIF”). Tr. 436–37. Upon her
           Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 5 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                   5




initial examination on July 12, 2011, a physician found that Tejedor’s movements and gait were

normal but noted “pain with movement in the upper [illegible] region of the left shoulder, anterior

lateral process, and right knee rotation.” Tr. 436. Over time, SIF physicians treated Tejedor for pain

in the cervical and lumbar region, left shoulder, and right knee. See, e.g., Tr. 427, 432–33. They

referred her to a physiatrist and prescribed various medications and physical therapy. Id.

         On December 1, 2011, Tejedor underwent an MRI that revealed protruding discs at C2-C3,

C3-C4, and C4-C5, as well as bulging discs at C5-C6 and C6-C7. Tr. 961. According to Dr. Wanda

Benitez, imaging of Tejedor’s left shoulder suggested “mild to moderate rotator cuff tendinopathy

changes,” bursitis, and early AC joint degenerative joint disease “with small undersurface

osteophytes at the distal clavicle predisposing to mechanical impingement.” Tr. 962.

         On December 8, Tejedor saw Dr. Luis Goveo for “neck pain and back pain radiating to the

upper and lower extremities.” Tr. 957. Electromyogram and nerve conduction studies revealed

“reduced amplitude” in left and right median motor nerves as well as in the left and right tibial

motor nerves. Tr. 957. A comparison between the left and right tibial motor nerves indicated

abnormal left/right amplitude differences. Tr. 957. According to Dr. Goveo, these tests provided

evidence of “a bilateral median and tibial motor axonal neuropathy” and “acute right SI

radiculopathy.” Tr. 957.

         On January 24, 2012, Dr. Eduardo Matos Postigo reviewed Tejedor’s x-rays, MRI,

electromyography results, and nerve conduction studies and determined that Tejedor suffered from

the following conditions: cervical/lumbar/sacral strain; left shoulder strain; right knee sprain; left

shoulder rotator cuff tendinopathy; left shoulder subacromial and subdeltoid bursitis; disc

protrusion at C2-C3, C3-C4, and C4-C5; disc bulge at C5-C6, C6-C7; right S1 radiculopathy; and

right knee osteoarthritic changes. Tr. 422. Ongoing treatment with SIF included prescriptions for

Cataflam, Norflex, Celebrex, Lodine, and Flexeril; physical therapy; and appointments with a

chiropractor, orthopedist, and medical inspector. See, e.g., Tr. 412–20.
           Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 6 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                    6




         On October 2, the alleged disability onset date, Tejedor sought treatment with SIF. A

medical professional’s note from that visit follows:

         She comes in with an MRI: bursitis and tendinopathy. She received physical therapy and
         continues with shoulder pain. She was evaluated on September 27, 2012, and received
         intramuscular injections. Since then, she has been in more pain in her upper back muscles
         and continues with edema, and the pain radiates to her entire arm, including her hand, with
         difficulty to lift her arm and [illegible] her hand.

Tr. 326. Tejedor was referred for further evaluation. Id. On October 4, Tejedor went to SIF again

and was referred to a pain specialist. Tr. 325. She saw Dr. A. De la Cruz, whose notes are illegible.

Tr. 324. On October 9, Tejedor sought additional treatment. Tr. 414. She reported that an

orthopedist had administered an intramuscular injection and that since then, she had experienced

increased shoulder pain, which extended to her hand. Id. The SIF physician prescribed Celebrex,

Cataflam, and Toradol and referred Tejedor to a physiatrist. Id. On October 11, Tejedor sought

treatment again, complaining that the pain had worsened. Tr. 412. On October 20, she saw a pain

specialist, who referred Tejedor for a bone scan. Tr. 321. On October 23, Tejedor sought treatment

again for severe pain in the left shoulder and cervical/lumbar region. Tr. 410. She was referred to

an orthopedist and anesthesiologist and prescribed physical therapy. Tr. 410. On October 26,

Tejedor saw a pain management specialist, Dr. Marcos R. Perez Toro, whose notes are largely

illegible but appear to recognize protrusions at C2-C3, C3-C4, and C4-C5 and indicate possible

“shoulder-hand syndrome (RSD).” Tr. 320. Tejedor sought treatment again on October 31, stating

that she was experiencing too much pain to tolerate physical therapy. Tr. 413.

         On the evening of November 1, Tejedor sought urgent care at Industrial Hospital for neck

and shoulder pain. Tr. 317. Although hospital notes are partly illegible, Dr. R. Rivera, a physiatrist,

evaluated Tejedor and noted the following: “exquisite tenderness/spasm in c-spine area[,] shoulder

[illegible] tenderness; [illegible], stiffness in C-D area; C-MRI C2-C3, C3-C4, C4-C5

protrusions[,] C5-C6, C6-C7 bulges.” Tr. 302. Dr. Rivera’s diagnosis was multilevel degenerative
           Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 7 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                  7




disc disease and cervical spine protrusion. Tr. 302. Tejedor was admitted to the hospital that night.

Tr. 319.

         On November 2, an Industrial Hospital physical therapist evaluated Tejedor, noting that

she suffered from problems with pain, muscle spasms, numbness, muscle strength, and movement

limitation. Tr. 304. Muscle spasms were severe, and numbness affected the upper extremity. Id.

On a pain scale from zero to ten with zero representing “no pain” and ten representing “unbearable”

pain, the physical therapist noted that Tejedor’s pain was a ten. Id. The physical therapist observed

pain in the cervical area and left upper extremity and found that “severe pain increases with every

movement in each plane.” Id. Tejedor’s ambulation occurred “without difficulty,” but her gate was

“affected” with a slow cadence. Id. Postural responses to sitting were good, but those to standing

and walking were poor. Tr. 305. Tejedor could tolerate sitting for eleven to thirty minutes, standing

for six to ten minutes, and walking for six to ten minutes. Tr. 305. On the same day, an MRI of

Tejedor’s cervical spine revealed “early degenerated disc disease with bulging annulus fibrosus at

C3-C4 and C5-C6.” Tr. 303. Otherwise, the cervical spine was normal without evidence of disc

herniation. Id.

         It appears that Tejedor was discharged from Industrial Hospital on November 5, with

prescriptions for certain illegible medications and a final diagnosis of left shoulder tendonitis and

bulges at C3-C4 and C5-C6. Tr. 294–295, 312–13.

         Tejedor completed a bone scan on December 12. Tr. 949. “Whole-body bone images”

revealed “increased tracer activity” at numerous joints and tarsal bones “diffusely compatible with

mild degenerative arthritic changes” as well as “patchy degenerative changes throughout the mid

thoracic spine at multiple costovertebral joints as well as the lower lumbar spine.” Tr. 949-50. Dr.

Adrian Alvarez de la Campa determined that the scan revealed degenerative changes as well as

“soft tissue hyperemia at left shoulder compatible with inflammatory changes.” Tr. 950.
           Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 8 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                     8




         On December 14, Tejedor saw Dr. Marco R. Perez Toro for pain management. Tr. 292. His

notes are partially illegible but demonstrate that he interpreted the bone scan, finding that it

indicated shoulder inflammation, shoulder tendonitis, and shoulder impingement. Tr. 292. He

created a plan for Tejedor that included follow-up for pain management and the resumption of

physical therapy. Id. At another appointment on January 25, 2013, Dr. Perez Toro recorded out of

proportion left shoulder pain, noted that an MRI indicated rotator cuff tendonitis, and diagnosed

Tejedor with shoulder tendonitis and possible RSD. Tr. 56, 290–91. By March 8, she reported

lessening pain, Tr. 288, but on April 13, she reported that her symptoms were worsening. Tr. 438.

         SIF discharged Tejedor on April 23. Tr. 395. The assessment was as follows: C/D/L strain,

left shoulder strain, left knee sprain, right S1 radiculopathy, disc protrusion (C2-C3, C3-C4, C4-

C5), disc bulges (C5-C6, C6-C7), and left shoulder bursitis and tendonitis. Tr. 398. At the time of

discharge, Tejedor had seen a physiatrist, an orthopedist, an anesthesiologist, received

intramuscular injections, and received the maximum number of physical therapy sessions. Tr. 399.

She was discharged “with disability,” including a ten percent permanent partial disability in the

left arm and ten percent partial disability due to loss of general physiological functions. Tr. 399.

Her discharge plan included prescriptions for Neurontin, Cataflam, and Ultram. Tr. 399.

         Tejedor also received medical treatment from Dr. Roberto Alvarez Swihart, beginning

shortly after her visit to Industrial Hospital. She had an appointment with Dr. Alvarez on November

21, 2012, presenting with complaints of neuropathy, shoulder pain, and joint pain for three years.

Tr. 1003. She reported that her symptoms were worsened by walking, standing, and lifting, and

that they improved with rest. Tr. 1003. Dr. Alvarez described Tejedor’s musculoskeletal system as

positive for generalized aches; identified 17 of 18 tender points; and recorded pain in Tejedor’s

left hand, right wrist, left arm, right elbow, left elbow, and right lumbar, and cervical area. Tr. 1004.

He otherwise described her musculoskeletal system as normal and found that both her reflexes and

grip were normal. Tr. 1004. Dr. Alvarez diagnosed Tejedor with osteoarthritis in several sites, lower
             Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 9 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                        9




leg joint effusion, enthesopathy of the hip region, unspecified shoulder bursa or tendon disorder,

and unspecified rheumatism and fibrositis. Tr. 1005. Tejedor saw Dr. Alvarez again on February

20, 2013, when he made the same musculoskeletal findings and prescribed Cataflam and Baclofen.

Tr. 1005–09. On May 15, Dr. Alvarez made the same musculoskeletal findings and added the

following diagnoses: degeneration of cervical intervertebral disc, displacement of cervical

intervertebral disc without myelopathy, degeneration of lumbar disc, and diverticulosis of colon.

Tr. 1013. He also prescribed Elavil. Tr. 1013. Tejedor had similar appointments with Dr. Alvarez

several times through December 17, 2015. Tr. 105, 202–04, 1019, 1074–75, 1082–84, 1078–80,

1087–88, 1090–92, 1095–97, 1099–1101. Often, he prescribed Carafate and Zanaflex and

administered arthrocentesis aspiration and/or injection in a major joint or bursa. See, e.g., Tr. 1083–

84. On April 24, 2015, Dr. Alvarez described Tejedor as follows: “This patient is disabled to work

since July 2011. Diagnosis Fibromyalgia [illegible] cervical and lumbar radiculopathy, carpal

tunnel syndrome, major depression. [illegible]. She will be disabled for an indefinite period. It

[will] probably be permanently.” Tr. 696, 1094.

         Tejedor also sought treatment from Dr. Javier E. Isla Llamas, whose notes are largely

illegible. See Tr. 1047–53.

         On November 4, 2014, Tejedor underwent a nerve and electromyographic study, which

revealed evidence of bilateral C5 and C6 radiculopathy and left L5 and bilateral S1 radiculopathy.

Tr. 119. The electrodiagnostic study was compatible with carpal tunnel syndrome. Id.

         During her eligible period, Tejedor also received two non-invasive venous studies of the

lower extremities, neither of which revealed abnormalities. Tr. 940–41, 964–68. 1




         1
           Although the record also includes evidence of treatment for a mental impairment, I do not discuss
it here, as Tejedor has raised no arguments related to her mental condition.
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 10 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                10




         On June 14, 2013, the Commissioner denied Tejedor’s claim for disability benefits. Tr. 560,

773. The initial denial occurred shortly after Dr. Benjamin Cortijo, a non-examining state agency

medical reviewer, assessed the medical evidence. See Tr. 763. Dr. Cortijo, believing that the date

last insured was December 31, 2012, found that there was insufficient evidence to show Tejedor

suffered from any medically determinable impairment. Id. He also noted that electronic folders

purporting to contain material from Dr. Roberto Alvarez Swihart and APS Healthcare of Puerto

Rico were both empty. Id. Upon reconsideration, Dr. Cristina Ortiz again operated on the

assumption that Tejedor’s date last insured was December 31, 2012. Tr. 771. Like Dr. Cortijo, she

determined that there was insufficient evidence to find that Tejedor suffered from a medically

determinable impairment, as there was no physical examination. Id. She found that Dr. Cortijo’s

“initial assessment was technically and substantively correct and addressed all required issues,”

and she affirmed his assessment “as written.” Id. The Commissioner denied Tejedor’s claim again

on reconsideration. Tr. 565.

         Tejedor then requested a hearing before an ALJ, Tr. 786–87, which was held on February

5, 2016. Tr. 531. During the hearing, Tejedor testified that she suffers from herniated discs, neck

pain, bursitis and tendonitis in the left shoulder, numbness in the hands and feet, radiculopathy,

fibromyalgia, and emotional conditions. Tr. 538–41. She explained that she suffered a workplace

accident in June 2011, which caused pain in the neck, shoulder, back, and knee, and that subsequent

treatments exacerbated her pain and caused her to lose mobility and strength in her hands and feet.

Tr. 537–39. Tejedor testified that after a lumbar injection caused her to lose mobility and strength

around October 2012, she stopped working, stopped driving, and would only leave home to go to

medical appointments. Tr. 541. Tejedor also stated that her left shoulder was weak, her fingers

were numb, and she suffered from pain that runs from her neck to her shoulders. Tr. 539. She

described suffering from pain all day, every day, all the time. Tr. 540. On a scale of zero to ten,

with zero being no pain and ten being the maximum, she rated the pain as an eight. Tr. 540. She
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 11 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                  11




also testified, however, that the pain can vary to some degree, from moderate to severe. Tr. 546–

47. She further explained that she uses a cane prescribed by a physical therapist and takes

Neurontin, Effexor, Klonopin, Lamictal, Prednisone, and Advil for her fibromyalgia and pain. Tr.

543.

         The ALJ issued a written decision on February 25, 2016. Tr. 34–40. At step one, he found

that Tejedor did not engage in substantial gainful activity from October 2, 2012 through June 30,

2013, her date last insured. Tr. 36. At step two, he found that Tejedor was not disabled under the

Act, concluding that no medical signs or laboratory findings substantiated the existence of a

medically determinable impairment. Tr. 36. The ALJ first determined that any evidence dated

before the alleged onset date or after the date last insured was irrelevant, as “it was the claimant’s

burden to show that she was disabled within the period considered.” Tr. 37. He acknowledged

“RA, Anti DNA, and Antinuclear antibodies tests that were negative,” as well as two non-invasive

arterial studies with normal findings. Tr. 37–38. He also stated that the bone scan Tejedor

underwent “revealed mild degenerative arthritic changes” and acknowledged that Tejedor twice

sought pain treatment at Centro de Salud Mario Canales and received prescriptions to improve her

pain. Tr. 38. The ALJ also acknowledged that Dr. Alvarez identified 17 of 18 tender points;

described Tejedor’s musculoskeletal system, grip, and reflexes as normal; and diagnosed Tejedor

with osteoarthritis, joint effusion, enthesopathy, unspecified shoulder bursa, rheumatism, NOS,

degeneration of cervical and lumbar disc, and diverticulosis of colon. Tr. 38. In reaching his

conclusion, the ALJ stated that he gave great weight to the opinion of Dr. Ortiz, the non-examining

state agency medical reviewer. Tr. 38. Ultimately, the ALJ concluded that Tejedor’s claimed

limitations were not corroborated by the medical evidence and that her subjective complaints alone

could not establish a medically determinable impairment. Tr. 39.
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 12 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                    12




         Tejedor sought review with the Appeals Council, submitting to the Council an additional

235 pages of evidence. Tr. 8. The Council denied review, making the ALJ’s decision the SSA’s

final decision. Tr. 7.

                                                   DISCUSSION

         Tejedor contends that the Commissioner erred in finding her not disabled at step two. She

faults the ALJ for (1) failing to identify evidence of medical signs and laboratory findings

indicating that she suffers from a medically determinable impairment and (2) resting his decision

on the medical opinion of Dr. Ortiz, a non-examining state agency physician who failed to consider

six months’ worth of evidence. She also submitted a significant amount of medical evidence to the

Appeals Council, which, she contends, required that the Commissioner continue with the five-step

evaluation process. The Commissioner argues that the ALJ properly found the record devoid of

objective medical evidence to substantiate a medically determinable impairment and permissibly

relied on Dr. Ortiz’s medical opinion and that the Appeals Council correctly applied the relevant

standard in denying review.

         Before addressing these arguments, I note that the ALJ stated that any evidence dated

before the alleged onset date or after the date last insured was “irrelevant,” as “it was the claimant’s

burden to show that she was disabled within the period considered.” Tr. 37. This is not an accurate

statement of the law. Certainly, the claimant bears the burden of proving that she was disabled

during the coverage period. See Santiago v. Secretary of Health & Human Services, 944 F.2d 1, 5

(1st Cir. 1991). That fact, however, does not render all evidence dated outside the coverage period

irrelevant. Instead, evidence is relevant insofar as it sheds light on the question of disability within

the coverage period, although evidence dated outside that period may have less probative value,

depending on the circumstances. See Frustaglia v. Sec'y of Health & Human Servs., 829 F.2d 192,

193 (1st Cir. 1987) (explaining that “the ALJ is entitled to consider evidence from a prior denial

for the limited purpose of reviewing the preliminary facts or cumulative medical history necessary
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 13 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                  13




to determine whether the claimant was disabled at the time of his second application”); Patoski v.

Berryhill, 320 F. Supp. 3d 283, 291 (D. Mass. 2018), aff'd, No. 18-1904, 2019 WL 2574591 (1st

Cir. June 24, 2019) (quoting Rivera v. Sec'y of Health & Human Servs., 19 F.3d 1427 (1st Cir.

1994) (unpublished table opinion)) (“The ALJ may consider medical evidence after the DLI ‘for

what light (if any) it sheds on the question whether claimant's impairment(s) reached disabling

severity before claimant's insured status expired.’”); see also Davidson v. Colvin, 164 F. Supp. 3d

926, 941–42 (N.D. Tex. 2015) (collecting cases); Wilson v. Colvin, 17 F. Supp. 3d 128, 139–40

(D.N.H. 2014) (collecting cases); Casull v. Comm'r of Soc. Sec., No. CV 16-1620 (MEL), 2017

WL 5462185, at *4–5 (D.P.R. Nov. 14, 2017) (permitting medical evidence outside the coverage

period but finding that medical evidence pre-dating the alleged onset date by more than ten years

did not support plaintiff’s claim of severe impairment). Thus, the ALJ should have considered

medical evidence dated outside the coverage period if it shed light on Tejedor’s disability during

that period. As explained below, some of that evidence is indeed relevant.

         In this case, the ALJ stopped his analysis at step two. The step two severity test acts as a

de minimis screening policy for the Commissioner to screen out groundless claims that would

clearly result in a finding of non-disability, even if vocational factors were considered. McDonald

v. Secretary of Health and Human Services, 795 F.2d 1118, 1125–1126 (1st Cir. 1986) (citing SSR

85-28). The ALJ may deny a claim at step two “only where ‘medical evidence establishes only a

slight abnormality or combination of slight abnormalities which would have no more than a

minimal effect on an individual's ability to work even if the individual's age, education or work

experience were specifically considered.’” May v. Soc. Sec. Admin. Comm'r, 125 F.3d 841 (1st Cir.

1997) (per curiam) (unpublished table decision) (quoting Barrientos v. Sec'y of Health & Human

Servs., 820 F.2d 1, 2 (1st Cir. 1987)). Step two demands a determination of two things: (1) whether

a claimant has a medically determinable impairment or combination of impairments, and (2)

whether the impairments or combination of impairments is severe, that is, that it significantly limits
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 14 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                     14




or is expected to significantly limit the ability to perform basic work-related activities for twelve

consecutive months. Bowen v. Yuckert, 482 U.S. 137, 140–41 (1987); 20 C.F.R. §§

404.1520(a)(4)(ii) & 404.1520(c); 20 C.F.R. § 404.1521. A medically determinable impairment or

combination of impairments “must result from anatomical, physiological, or psychological

abnormalities that can be shown by medically acceptable clinical and laboratory diagnostic

techniques.” 20 C.F.R. § 404.1521. It “must be established by objective medical evidence from an

acceptable medical source,” and cannot be based on a claimant’s “statement of symptoms, a

diagnosis, or a medical opinion.” Id. “Objective medical evidence means signs, laboratory

findings, or both.” 20 C.F.R. § 404.1502(f). “Signs means one or more anatomical, physiological,

or psychological abnormalities that can be observed, apart from [symptoms].” 20 C.F.R. §

404.1502(g). “Laboratory findings means one or more anatomical, physiological, or psychological

phenomena that can be shown by the use of medically acceptable laboratory diagnostic

techniques.” 20 C.F.R. § 404.1502(c). “Diagnostic techniques include chemical tests (such as

blood tests), electrophysiological studies (such as electrocardiograms and electroencephalograms),

medical imaging (such as X–rays), and psychological tests.” Id.

         Here, the ALJ concluded that no medical signs or laboratory findings substantiated the

existence of a medically determinable impairment. 2 In reaching this conclusion, he explained that

results of “RA, Anti DNA, and Antinuclear antibodies tests” were negative and accurately stated

that results of non-invasive arterial studies were normal. Tr. 37–38. He also explained that the




2
  In reviewing the ALJ’s decision, I limit my discussion to the record that was before him and address
evidence submitted to the Appeals Council below. See Mills v. Astrue, 244 F.3d 1, 5 (1st Cir. 2001) (“[W]e
agree with the Commissioner's view that we may review the ALJ decision solely on the evidence presented
to the ALJ.”); see also id. (“The ALJ has not ‘made a mistake’ in ignoring new evidence that was never
presented to him.”).
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 15 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                 15




record included “objective evidence” dated before the alleged onset date “that revealed mild, early,

or small findings” but offered no further discussion. Tr. 37. That evidence included a December

2011 cervical MRI that revealed protruding discs at C2-C3, C3-C4, and C4-C5, and bulging discs

at C5-C6 and C6-C7. Tr. 961. It also included a left should MRI that revealed “fluid in the

subacromial subdeltoid bursa suggest[ing] bursitis,” indicated “mild to moderate rotator cuff

tendinopathy changes,” and suggested early AC joint degenerative joint disease “with small

undersurface osteophytes at the distal clavicle predisposing to mechanical impingement.” Tr. 962.

That evidence also included a December 2011 electromyogram and nerve conduction study that

revealed “reduced amplitude” in left and right median motor nerves as well as in the left and right

tibial motor nerves. Tr. 957. A comparison between the left and right tibial motor nerves indicated

abnormal left/right amplitude differences. Id. The MRI, electromyogram, and nerve conduction

studies are all objective medical evidence revealing anatomical or physiological abnormalities

corroborating the existence of a medically determinable impairment. See 20 C.F.R. § 404.1521;

see Cruz v. Comm'r of Soc. Sec., No. CIV. 11-1945 CVR, 2013 WL 592301, at *9 (D.P.R. Feb. 14,

2013) (treating results of EMG and MRI imaging as objective medical evidence). Indeed, Dr.

Javier Isla Llamas referred to the MRI in finding that Tejedor suffered from tendinopathy. Tr. 938.

And Dr. Luis Goveo, determined that the electromyogram and nerve conduction studies provided

evidence of “a bilateral median and tibial motor axonal neuropathy” and “acute right SI

radiculopathy.” Tr. 957. Although these tests pre-date the alleged onset date by ten months, they

are nonetheless relevant to determining whether Tejedor’s alleged impairments are corroborated

by objective medical evidence. This is particularly true where, as here, a claimant alleges that she

had a pre-existing condition later aggravated by injury and medical procedures, which ultimately

led to disability. It was thus error for the ALJ to ignore this evidence in finding the record devoid

of objective medical evidence substantiating the existence of a medically determinable

impairment.
             Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 16 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                     16




         Further, in reaching his decision, the ALJ also overlooked medical evidence dated within

the coverage period that revealed signs of a medically determinable impairment. The record

included progress notes from Dr. Alvarez, who repeatedly found that Tejedor’s musculoskeletal

system was positive for generalized aches; recorded pain in Tejedor’s left hand, right wrist, left

arm, right elbow, left elbow, and right lumbar, and cervical area; and identified 17 of 18 tender

points. Tr. 1004–13. Although the ALJ was correct to explain that symptoms alone are insufficient

to establish a severe impairment, 20 C.F.R. § 404.1529(a), he did not explain whether Dr. Alvarez’s

records reflected Tejedor’s description of her symptoms or clinical observations of physiological

abnormalities (i.e. “signs”). See Webb v. Berryhill, 294 F. Supp. 3d 824, 877–81 (D.S.D. 2018)

(remanding for further consideration of claimant’s musculoskeletal problems at step two where

ALJ deemed those problems unsubstantiated by medical evidence but had overlooked doctor’s

record of low back pain upon testing); Gilliland v. Colvin, 67 F. Supp. 3d 308, 319 (D.D.C. 2014)

(assigning error where ALJ failed to explain whether doctor’s observation that injection caused

“dramatic relief of pain” was a sign, elicited by the doctor, or based on symptoms reported by

claimant). Moreover, although the ALJ acknowledged that Tejedor presented with 17 of 18 tender

points, he did not recognize them as signs of any impairment. Tr. 38. Tender points, however, are

signs of fibromyalgia, with which Tejedor had been diagnosed. 3 See Green-Younger v. Barnhart,

335 F.3d 99, 107 (2d Cir. 2003) (citing American College of Rheumatology (“ACR”) guidelines

stating that signs and symptoms that support a diagnosis of fibromyalgia include “widespread pain

in all four quadrants of the body and at least 11 of the 18 specified tender points on the body,” and




         3
          Although Tejedor does not raise the issue, I note the ALJ failed to apply the Commissioner’s
protocol in assessing fibromyalgia. See Revels v. Berryhill, 874 F.3d 648, 656–57 (9th Cir. 2017)
(discussing the difficulties inherent in assessing fibromyalgia and explaining SSA requirements addressing
the same); Sinclair v. Berryhill, 266 F. Supp. 3d 545, 552–54 (D. Mass. 2017) (same).
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 17 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                 17




an SSA Memorandum explaining that “signs for fibromyalgia, according to the ACR, ‘are

primarily the tender points.’”). Additionally, although the ALJ mentioned a three-phase bone scan,

he treated that scan as normal because it revealed only mild degenerative arthritic changes. Tr. 38.

But he did not rely on a medical opinion in concluding that mild degenerative arthritic changes are

normal. And he did not mention that the same bone scan also revealed “patchy degenerative

changes throughout the mid thoracic spine at multiple costovertebral joints as well as the lower

lumbar spine” as well as “soft tissue hyperemia at left shoulder compatible with inflammatory

changes.” Tr. 949–50. See Money v. Astrue, 515 F. Supp. 2d 1211, 1217 (D. Kan. 2007) (identifying

ALJ error where ALJ failed to accurately report test results). Although the ALJ ceased his analysis

at step two after finding the record devoid of objective medical evidence substantiating a medically

determinable impairment, the records detailed above document both medical signs and laboratory

findings indicating otherwise. The ALJ’s conclusion, therefore, can only stand if we ignore this

evidence. Accordingly, that conclusion is not supported by substantial evidence. See Nguyen v.

Chater, 172 F. 3d 31, 35 (1st Cir. 1999) (an ALJ is not at liberty to “ignore medical evidence”);

see also 20 C.F.R. § 404.1520(a) (“In making a determination as to whether a claimant is disabled,

all of the evidence in the record must be considered.”).

         Additionally, the ALJ’s decision rests on a single medical opinion—that of Dr. Ortiz, a non-

examining state agency physician. The evidentiary weight due such opinions “will vary with the

circumstances, including the nature of the illness and the information provided the expert.” Berrios

Lopez v. Sec'y of Health & Human Servs., 951 F.2d 427, 431 (1st Cir. 1991) (quoting Rodriguez v.

Secretary of Health and Human Services, 647 F.2d 218, 223 (1st Cir.1981)) (internal quotation

marks omitted). In this case, Dr. Ortiz’s assessment was based on an incomplete record. She

wrongly believed that Tejedor’s date last insured was December 31, 2012, when in fact it was June

30, 2013, and she never considered much of the medical evidence. For instance, Dr. Ortiz did not

consider the bone scan that revealed “increased tracer activity at the bilateral common clavicular
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 18 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                 18




joints, mildly and glenohumeral joints, sternoclavicular joints, the elbows, the wrists, knees at

patellofemoral joints and tarsal bones diffusely compatible with mild degenerative arthritic

changes,” “patchy degenerative changes throughout the mid thoracic spine at multiple

costovertebral joints as well as the lower lumbar spine,” and “soft tissue hyperemia at left shoulder

compatible with inflammatory changes.” Tr. 949–50. Nor is there any indication that she reviewed

records from Dr. Alvarez, who had described Tejedor as positive for generalized aches and

identified 17 of 18 tender points. See Tr. 771. As a layperson, I cannot say whether review of these

records would change Dr. Ortiz’s opinion. However, I can say that Dr. Ortiz’s opinion, resting on

such an incomplete medical record, cannot provide substantial evidence to support the

Commissioner’s decision. See Mary K v. Berryhill, 317 F. Supp. 3d 664, 667–68 (D.R.I. 2018)

(ALJ denial was not based on substantial evidence where ALJ relied exclusively on non-examining

state agency physicians who did not have the entire record before them when forming their

opinions); see also Manso-Pizarro v. Sec'y of Health & Human Servs., 76 F.3d 15, 17 (1st Cir.

1996) (explaining that generally, “an ALJ, as a lay person, is not qualified to interpret raw data in

a medical record” unless a “commonsense judgment” can be made “without a physician’s

involvement”).

         Finally, I address Tejedor’s contention that evidence submitted to the Appeals Council

should have changed the Commissioner’s decision. On review before the Appeals Council, Tejedor

submitted 235 additional pages of evidence, but the Council declined review. Tr. 8. The Appeals

Council must review a case if it receives “additional evidence that is new, material, and relates to

the period on or before the date of the hearing decision, and there is a reasonable probability that

the additional evidence would change the outcome of the decision.” 20 C.F.R. § 404.970(a)(5). In

this Circuit, an Appeals Council refusal to review an ALJ decision is not reviewable unless the

Council “gives an egregiously mistaken ground for this action.” Mills v. Apfel, 244 F.3d 1, 5 (1st

Cir. 2001). Thus, if it is apparent that “the Appeals Council mistakenly rejected the new evidence
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 19 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                   19




on the ground that it was not material, . . . a court ought to be able to correct that mistake.” Id. at

6. If the supplementary evidence is starkly inconsistent with the ALJ’s determination, and

undermines it, the Appeals Council’s denial of review constitutes an egregious mistake. Orben v.

Barnhart, 208 F. Supp. 2d 107, 109–11 (D.N.H. 2002).

         Here, the ALJ ceased his analysis at the step two threshold, finding the record lacking in

relevant objective medical evidence. New evidence submitted to the Appeals Council, however,

contained exactly what the ALJ found lacking. That evidence included a November 2012 MRI,

which revealed “early degenerated disc disease with bulging annulus fibrosus at C3-C4 and C5-

C6.” Tr. 303. It also included a nerve and electromyographic study, which revealed evidence of

bilateral C5 and C6 radiculopathy and left L5 and bilateral S1 radiculopathy, compatible with

carpal tunnel syndrome. Tr. 119. And numerous medical records documented the fact that Tejedor

has bulging and/or protruding discs—an observable physiological abnormality. See, e.g., Tr. 294–

295, 302, 320, 395, 398, 312–13. The presence of these signs and laboratory findings in the newly

submitted evidence undermines and contradicts the ALJ’s conclusion that no such objective

evidence substantiated any medically determinable impairment.

         Additionally, the new medical evidence documented in some detail the time surrounding

Tejedor’s alleged onset date—when she claims an injection rendered her unable to continue

working—and through her visit to the emergency room and hospital admission. No non-examining

state agency physician reviewed these records, which tend to corroborate Tejedor’s allegations of

increasing pain and limited mobility during this time and which include physical examination

documenting additional medical signs of impairment, such as muscle spasms and various physical

limitations. See Tr. 302–05. The new evidence also included Tejedor’s SIF discharge papers, which

document a diagnosis of C/D/L strain, left shoulder strain, left knee sprain, right S1 radiculopathy,

disc protrusion (C2-C3, C3-C4, C4-C5), disc bulges (C5-C6, C6-C7), and left shoulder bursitis

and tendonitis, and which concluded that Tejedor would be discharged “with disability,” including
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 20 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)                  20




a ten percent permanent partial disability in the left arm and ten percent partial disability due to

loss of general physiological functions. Tr. 398–99. Again, no non-examining state agency

physician ever reviewed these records. This fact further undermines the ALJ’s exclusive reliance

on Dr. Ortiz’s opinion, as she did have any of these records before her when she formed that

opinion. Nonetheless, the Appeals Council denied review, finding that none of the newly submitted

evidence demonstrated a reasonable probability of changing the outcome of the ALJ’s decision.

That determination was egregious error meriting remand, as the new evidence seriously

undermined and contradicted the ALJ’s decision.

         I do not intimate that Tejedor will succeed in establishing that she is disabled and entitled

to benefits. I simply find that the ALJ lacked substantial evidence to deem the record devoid of

objective medical evidence substantiating the existence of a medically determinable impairment.

The ALJ should have continued the sequential analysis. Further, the Appeals Council erred in

overlooking the ways in which new evidence undermined and contradicted the ALJ’s opinion.

         Pursuant to sentence four of 42 U.S.C. § 405(g), I remand this matter to afford the ALJ the

opportunity to revisit his disability determination in light of the evidence provided to the Appeals

Council, and for further proceedings consistent with this opinion, including, as necessary, the

development of the record, consistent with an ALJ’s duties in this non-adversarial process. See

Seavey v. Barnhart, 276 F.3d 1, 8 (1st Cir. 2001) (citing Sims v. Apfel, 530 U.S. 103, 110 (2000))

(the ALJ has a duty to “investigate and develop the facts and develop the arguments both for and

against the granting of benefits”); Heggarty v. Sullivan, 947 F.2d 990, 997 (1st Cir. 1991) (duty to

develop the record is heightened “where there are gaps in the evidence necessary to a reasoned

evaluation of the claim”) (citation omitted).
          Case 3:18-cv-01630-BJM Document 23 Filed 08/06/20 Page 21 of 21


Tejedor-Davila v. Commissioner of Social Security, Civil No. 18-1630 (BJM)               21




                                                  CONCLUSION

         For the foregoing reasons, the Commissioner’s decision is VACATED, and the matter is

REMANDED.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 6th day of August, 2020.



                                                        S/Bruce J. McGiverin
                                                        BRUCE J. MCGIVERIN
                                                        United States Magistrate Judge
